Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.       Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Claim 11 recites “A program causing a computer system to execute the steps of”.  The claim as a whole is directed to a computer program for performing claimed steps. Thus, the “program causing a computer system to execute the steps of” does not fall within at least one statutory of invention. 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim 1-3, 5-7, 9-12 are rejected under 35 U.S.C. 103 as being obvious over Bradley et al. (US 2014/0366105 – IDS record), hereinafter referred to as Bradley.
Regarding claim 1, Bradley discloses: (1) a control device 100-fig.1 (corresponding to an information processing apparatus); (2) a wireless interface 402-fig.4 (a reception unit); wherein the control device 100 may receive information from the accessory device 102-fig.1 (first apparatus), and the accessory device 102-fig.1 may act as an AP and may transmit beacon messages to the controller device 100, see 0035 ( corresponding to a reception unit that receives a beacon signal transmitted from [each of a plurality of] first apparatuses); (3) a processor 408-fig.4 (a detection unit) of the controller device 100, wherein the accessory device 102 may act as an access point 
Bradley, however, fails to disclose a plurality of first apparatus.


         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ many wireless devices (a plurality of first apparatus), see 0003, that require a configuration in order to access a wireless network into the system of Bradley.  The suggestion/motivation for doing so would have been to enable a user to use wireless devices, such as wireless speakers on a Wi-Fi network for the first time.

	Regarding claim 3, the processor 408-fig.4 is capable of detecting received beacon signals from the accessory device 102-fig.1, which is the unconnected apparatus.
	Regarding claim 5, the processor 408-fig.4 includes function of a detection unit by acquiring information regarding the accessory device 102-fig.1, as an unconnected apparatus, when the device is not communicable with the AP 104-fig.1, see 0035, 0038 and 0040.
	Regarding claim 6, the AP 104-fig.1 is considered as the second apparatus that establishes a wireless network, wherein the device 102-fig.1 is an unconnected apparatus when it is not connected to the wireless network, and the setting information includes an SSID, identifying the AP 104-fig.1, see 0034, 0042.
	Regarding claim 7, the beacon signal is a Bluetooth Low Energy, see 0089, wherein the transmission unit of the wireless interface 402-fig.4 transmits the setting information to the unconnected apparatus via BLE communication based on the BLE beacon signal.

           Regarding claim 9, the beacon signal is a Bluetooth Low Energy, see 0089, wherein the detection function of the processor 408-fig.4 acquires information regarding whether the accessory device 102-fig.1 (the first apparatus) is the unconnected apparatus or not via BLE communication based on the BLE beacon signal.

Regarding claim 10, this claim has similar limitations as claim 1.  Therefore, it is rejected under Bradley for the same reasons as set forth in the rejection of claim 1.

 Regarding claim 12, please see the rejection of claim 1.
The network architecture 110-fig.1 includes: (1) an AP 104 (a communication apparatus); (2) an accessory device 102-fig.1, wherein the device is able to establish a connection with a wireless network provided by the AP 104-fig.1 (corresponding to a plurality of apparatus that each detect whether the apparatus is communicable connected to the communication apparatus or not); and the device 102 transmits a beacon signal in a case where the device is not communicably connected to the communication apparatus; (3) a controller device 100-fig.1 (a control apparatus), wherein the device 100 transmits setting information such as SSID for communicably connecting to the AP 104-fig.1 to unconnected accessory device 102-fig.1 on a basis of a beacon signal transmitted from the unconnected device 102, the unconnected device 102 being not communicably connected to the AP 104-fig.1.


                                  Allowable subject matter
8.	Claims 4 and 8 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

Hinoko et al.(US 2018/0121158); Suyama et al. (US 2018/0083796); Ogawara (US 2016/0192259); Kobayashi (US 2013/0170420)
are cited , and considered pertinent to the instant specification.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465